14 Mich. App. 743 (1968)
165 N.W.2d 890
PEOPLE
v.
JOURDAN
Docket No. 3,804.
Michigan Court of Appeals.
Decided December 19, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George N. Parris, Prosecuting Attorney, Thaddeus F. Hamera, Chief Appellate Lawyer, and Don L. Milbourn, Assistant Prosecuting Attorney, for the people.
Harvey R. Dean, for defendant on appeal.
*744 PER CURIAM:
Defendant was tried by a jury on April 12 and 13, 1967, and convicted of breaking and entering, MCLA § 750.110 (Stat Ann 1968 Cum Supp § 28.305). Thereafter, he was sentenced. His appeal attacks the admission of his oral confession at trial.
This attack is based on the following facts: Defendant was questioned by the police October 5, 1965, at which time he was advised of his right to remain silent, that anything he said could and would be used against him in court, that he was entitled to an attorney and an attorney would be furnished to him if he could not afford to employ one. Defendant was not advised that interrogation would cease at his request and that he was entitled to counsel during interrogation, as required by Miranda v. Arizona (1966), 384 U.S. 436 (86 S. Ct. 1602, 16 L. Ed. 2d 694). Johnson v. New Jersey (1966), 384 U.S. 719 (86 S. Ct. 1772, 16 L. Ed. 2d 882), made Miranda applicable to trials commenced after June 13, 1966.
Although the trial court determined defendant's confession voluntary and admissible after a Walker hearing, this court is bound by the Miranda doctrine. People v. Whisenant (1968), 11 Mich. App. 432.
Reversed and new trial ordered.
T.G. KAVANAGH, P.J., and QUINN and MILLER, JJ., concurred.